The pleas upon which the trial was had in the Civil Court of Record denied that the death of the insured "resulted from the accidental means alleged" and denied "that the cause of the insured's death alleged was accidental" but did not aver that the death of the insured *Page 581 
was produced by self destruction. A plea of suicide was withdrawn. However, the petition filed here by the defendant below for certiorari, alleges that the petitioner's motion in the trial court for a directed verdict in its favor contained "as grounds therefor, substantially; That the only reasonable deduction as a matter of law to be drawn from all the testimony in the case is that the insured committed suicide * * *."
The contentions for the petitioner are that the evidence wholly fails to show death by accidental means, and that the courts applied to the evidence a rule that the defendant had the burden of proving suicide of the insured. In discussing the contentions of counsel, the opinion refers to the burden of proof when suicide is averred. References to an issue of suicide may be disregarded.
The opinion on rehearing specifically states that "the burden was on respondent, plaintiff in the action, to prove that death resulted from accidental means." The record does not show the court below ruled otherwise.
The adjudication here is not that the defendant in the trial court had the burden of proving suicide of the insured, but that on certiorari the evidence adduced at the trial is sufficient to sustain the verdict and judgment for the plaintiff which involve a finding of death of the insured by accidental means, such verdict having been approved by the trial court in denying a motion for new trial and by the appellate circuit court in affirming the judgment of the trial court rendered on the verdict. Judgment rendered is adhered to.
WHITFIELD, C.J., and ELLIS, TERRELL, BUFORD and DAVIS, J.J., concur. *Page 582